DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to the pre-appeal decision of 12/10/2021. The prior rejection has been withdrawn. 

Response to Arguments
In the pre-appeal brief Applicant argues: 
“the Examiner relied upon Paragraph [0103] of the Raposo reference as disclosing both of the claimed relationships between the rotational speed of the lift propellers and the rotational speed of the control propellers. However, neither of these conclusions are supported in the Raposo reference.” On the contrary, Paragraph [0103] of the Raposo reference merely discloses that a vertical takeoff and landing aircraft may include: (1) "two [main] thrusters ... with independent thrust variation or RPM variation" and (2) two [auxiliary] thrusters ... with independent control of thrust or RPM." Thus, although the Raposo reference discloses that each of the two main thrusters and the two auxiliary thrusters may be operated "with independent ... RPM variation," it contains no disclosure whatsoever of either: (1) an apparatus wherein the rotation speed of the at least two lift propellers is varied less frequently than the rotation speeds of the control propellers (as recited in independent Claim 29); or (2) a method including the step of varying the spinning of the at least two control propellers more frequently than varying the spinning of the at least two lifting propellers (as recited in independent Claim 38).”

In response to Applicants arguments the reference of Raposo is used with further detail in the rejection describing the inherent nature of tilting an aircraft to achieve forward flight and the variation of speed of lift and control propellers to achieve same. The tilting occurs as the aircraft transitions to forward flight. Rather than a separate maneuver of vertical flight followed by horizontal flight, a common and inherent maneuver is to gradually transition from vertical to horizontal flight. This to save time and to maintain forward momentum. In this the aircraft is tilted with respect to the ground. Accordingly, in this maneuver it is inherent that the thrust/rotation speed of the rotors are varied more or less frequently to achieve the tilting orientation. 
This tilt orientation is further evidenced by the Drone NPL, beginning top of page 2; “In order to make the quad move, one or more of the motors will need to speed up, while others may need to slow down… The two back motors both speed up an equal amount, as indicated by the bolder red arrows and the two front motors slow down an equal amount, as indicated by the lighter red arrows. This imbalance in thrust causes the back end of the craft to lift up while the front end drops down.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 29, 30, 31, 34, 36, 37 rejected under 35 U.S.C. 103 as being unpatentable over Smith (20120234968) in view of Raposo (20100301168) in view of Ohtomo et al (20120078451).
In regards to claim 29, Smith discloses a multicopter system comprising:
a chassis (Fig. 1, 2b vehicle comprising at least ref. 100, fuselage, which provides same functionality as ref. 106 of present application), with at least one lift motor (ref. 201) and
Smith does not expressly disclose as taught by Raposo:
at least four control motors mounted to the chassis (Fig. 13 refs. 11, 11a, 12, 12a disclosed as thrusters comprising motors, [0110] discloses types of motors or engines);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Raposo by providing at least four control motors mounted to the chassis in order to increase the aircraft maneuverability and flight performance.
Smith as combined further discloses:
at least two lift propellers configured to create a vertical thrust (Smith seen at least in Fig. 1); at least four control propellers configured to generate a horizontal thrust (Raposo Fig. 13 refs. 11, 11a, 12, 12a, when aircraft tipped during flight);
a transmission (Smith ref. 212 connected by way of one or more elements) connecting the at least one lift motor to the at least two lift propellers (Smith [0097] discloses propellers used in lift motors);

wherein the at least two lift propellers and the control propellers are coplanar or in parallel planes (Smith as seen in Fig. 4c, Raposo as suggested in Fig. 14); and
while Smith as combined suggests the lift propellers are sized larger than the control propellers (suggested by Raposo in Fig. 13 lift propeller ref. 4 larger than ref. 11, control propeller), Smith does not expressly disclose: wherein the lift propellers are at least twice as long as the control propellers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lift propellers are at least twice as long as the control propellers in order to increase lift for lifting the multicopter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Smith as combined further discloses:
a computer mounted on the chassis (Smith [0016] discloses computer), the computer in communication with the at least four control motors and the at least one lift motor (Smith [0016] “computer controlled fly-by-wire system which calculates gyroscopic stability and sends information to one or more ducted fans or propeller blades”), the computer configured to control the at least four control motors to vary rotation speeds of the control propellers and control the at least one lift motor to vary rotation speed of the at least two lift propellers such that the rotation speed of the at least two lift propellers is varied less frequently than the rotation speeds of the control propellers (Raposo [0103] discloses “two thrusters designated as main thrusters…with 
an electric power source mounted on the chassis (Smith [0101] Raposo [0196)), the electric power source connected to the at least four control motors (Smith [0101)); and
Smith as combined does not expressly disclose:
an antennae mounted on the chassis, in communication with the computer.
Ohtomo teaches a wireless control system for a flying object comprising a controller in signal communication with lift motors (seen at least in Fig. 2, antenna seen in ref. 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined with Ohtomo by providing the wireless control system comprising an antenna in order to receive the signal for communication with the computer.

In regards to claim 30, Smith as combined discloses the system of claim 29 further comprising a plurality of ailerons mounted to the chassis under the at least two lift propellers (Smith Fig. 3a ref. 110 seen below lift propellers), the plurality of ailerons 

In regards to claim 31, Smith as combined discloses the system of claim 29 wherein the electric power source is one of a battery or generator (Smith [0112]).

in regards to claim 34, smith as combined discloses the system of claim 228 but dices not expressly disclose: wherein the at least two lift propellers are at least one meter long. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lifting propeller to be least one meter long in order io increase thrust, since it has been held that discovering an optimum value of a result elective variable involves only routine skill in the art. in re Boesch, 617 F.2d 272, 205 USPG 218 (CCPA 1980).

In regards to claim 36, Smith as combined discloses the system of claim 29 wherein the at least one lift motor is at least one of electric, internal combustion (Smith [0059]) or gas turbine.

In regards to claim 37, Smith as combined discloses the system of claim 29 wherein the computer is further configured to communicate with a navigation system (Ohtomo abstract discloses navigation means, ref. 14 flight guiding unit) and to control spinning of the control propellers to maneuver the multicopter system to navigation system navigation points (Ohtomo abstract, Smith [0063]).

Claim 32, 33 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Raposo, Ohtomo as applied to claim 29 above, and further in view of Adelson (4780838).
In regards to claim 32, Smith as combined discloses the system of claim 29 but does not expressly disclose: further comprising load sensors mounted on the chassis and in communication with the computer, the computer configured to calculate a load imbalance and indicate a warning of the load imbalance.
Adelson teaches load sensors for use in cargo lift operations (abstract). Signals from the sensors are sent to a controller (C 1:46) for use in determining and warning when weight limits are exceeded (C4:32), adverse COG (C6:9) accordingly a load imbalance.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined with Adelson by providing load sensors mounted on the chassis and in communication with the computer, the computer configured to calculate a load imbalance and indicate a warning of the load imbalance in order to optimize flight performance of the vehicle.

In regards to claim 33, Smith as combined discloses the system of claim 29 but does not expressly disclose as taught by Adelson: further comprising at least one of a sprayer and a hook mounted on the chassis (ref. 78).
.

Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Raposo, Ohtomo as applied to claim 29 above, and further in view of Mazin (20170045887).
In regards to claim 35, Smith as combined discloses the system of claim 29 but does not expressly disclose: wherein the onboard computer is further configured to use encrypted communication with a ground controller by the antenna.
Mazin teaches a controller ([0053]) which uses encrypted communications ([0054]) for a UAV ([0005)).
It would been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined Mazin by providing for the onboard computer to use an encrypted signal transmitted form a controller in order to reduce interference with the signal.

Claim 38, 40, 42 rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Raposo.
In regards to claim 38, Smith discloses a method of operating a flying machine, comprising: by at least one lift motor (claim 12),
causing spinning of at least two lifting propellers mounted to a chassis ([0013] discloses thrust accordingly spinning of propellers, Chassis Fig. 1, 2b vehicle 
and connected to the at least one lift motor by a transmission (Smith ref. 212 connected by way of one or more elements), the at least two lifting propellers generating a vertical thrust (Smith [0013] discloses thrust);
Smith does not expressly disclose as taught by Raposo:
causing spinning of at least two control propellers Fig. 13 refs. 11, 11a, 12, 12a disclosed as thrusters comprising motors), each with individual electric motors mounted to the chassis ([0110] discloses types of motors or engines), the at least two control propellers generating a horizontal thrust (when aircraft tipped forward during flight);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Raposo by providing at least two control propellers mounted to the chassis in order to increase the aircraft maneuverability and flight performance.
Smith as combined further discloses:
wherein the at least two lifting propellers and the at least two control propellers are coplanar or in parallel planes as mounted on the chassis (Raposo Fig. 14 refs.11 and 12 coplanar with refs. 1 and 2);
controlling the spinning of the control propellers by an onboard computer mounted to the chassis (Smith [0016] discloses computer), the controlling comprising varying the spinning of the at least two control propellers more frequently than varying the spinning of the at least two lifting propellers (Raposo [0103] discloses varying the RPM of propellers, as detailed in claim 29 rejection above).

In regards to claim 40, Smith as combined the method of claim 38 but does not expressly disclose as taught by Ohtomo: wherein the onboard computer is in communication with a navigation system ([0007] “a control unit for processing images acquired by the image pickup device and for controlling the navigation means’).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined with Ohtomo by providing the onboard computer is in communication with a navigation system in order to more accurately guide the aircraft.
Smith as combined further discloses: and the method further comprises controlling the spinning of the control propellers to maneuver the flying machine to navigation points (Raposo [0144] “The aircraft comprises a low cost digital controller which takes the sensors readings and user commands and carries out the computation of all the needed variables for the control of the main and auxiliary engines and tilting systems’).

In regards to claim 42, Smith as combined discloses the method of claim 38 but does not expressly disclose: wherein the control propellers are at least twice as short in length than the lifting propellers, and the lifting propellers are at least one meter long. It would have been obvious to one having ordinary skill in the art at the time the invention was made the control propellers are at least twice as short in length than the lifting propellers, and the lifting propellers are at least one meter long in order to better control the lifting and control propellers by providing smaller amounts of thrust, since it has .

Claim 39 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Raposo as applied to claim 38 above, and further in view of Ohtomo.
In regards to claim 39, Smith as combined discloses the method of claim 38 but does not expressly disclose: wherein the controlling further comprises spinning of each control propeller at different spin rates based on navigation and orientation calculations from the onboard computer.
Ohtomo teaches navigation means (abstract discloses navigation means, ref. 14 flight guiding unit) and controlling the vehicle in response to navigation means accordingly controlling spinning/RPM of ([0038] “the driving of each of the first motor 8, the second motor 9, the third motor 10, and the fourth motor 11 are controlled independently from each other’).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined with Ohtomo whereby controlling further comprises spinning of each control propeller at different spin rates based on navigation and orientation calculations from the onboard computer in order to increase the aircraft maneuverability and flight performance.

Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Raposo as applied to claim 38 above, and further in view of Mazin.

Mazin teaches a controller ([0053]) which uses encrypted communications ([0054]) for a UAV ([0005)).
It would been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined Mazin by providing for the onboard computer to use an encrypted signal transmitted form a controller in order to reduce interference with the signal.

Claim 43 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Raposo as applied to claim 38 above, and further in view of Adelson.
In regards to claim 43, Smith as combined discloses the system of claim 38 but does not expressly disclose: wherein the chassis includes load sensors in communication with the onboard computer, and the method further comprises, by the onboard computer, calculating and indicating a load imbalance.
Adelson teaches load sensors for use in cargo lift operations (abstract). Signals from the sensors are sent to a controller (C1:46) for use in determining and warning when weight limits are exceeded (C4:32), adverse COG (C6:9) accordingly a load imbalance.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined with Adelson by providing load sensors mounted on the chassis and in communication with the computer, the computer configured to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642